Notice of Allowance
Priority
The Instant Application has been given the effective filing date of 11/6/2019.

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-10) in the reply filed on 1/20/22 is acknowledged.
This application is in condition for allowance except for the presence of claims 11-24 directed to inventions non-elected without traverse.  Accordingly, claims 11-24 have been cancelled.

Examiner’s Amendment
In The Claims
Please cancel claims 11-24 as follows:
11 - 24. (Canceled) 
--

Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, if the response to modify the set of critical parameters of the process control device is a rejection response, terminating the instructions to modify the set of critical parameters of the parameter change command. When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record. Therefore the claims are allowed.
There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444